EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
Claim 1, line 16, the phrase --one or more-- has been inserted before the phrase “nozzle inserts”.
Claim 3, line 2, the phrase --one or more-- has been inserted before the phrase “nozzle inserts”.
Claim 4, line 4, the phrase --one or more-- has been inserted before the phrase “nozzle inserts”.
Claim 5, lines 4 and 5, both instances of the phrase “the nozzle insert” have been changed to --the one or more nozzle inserts--.
Claim 9, line 4, the phrase --one or more-- has been inserted before the phrase “nozzle inserts”.
Claim 11, lines 1 and 3, the phrase --one or more-- has been inserted before both instances of the phrase “nozzle inserts”.
Claim 15, line 1, the phrase “the nozzle insert comprises” has been changed to --the one or more nozzle inserts comprise--.
Claim 16, line 1, the word --the-- has been inserted before the phrase “one or”.

Claim 23, line 20, the phrase --one or more-- has been inserted before the phrase “nozzle inserts”.
All of the above changes were done to provide proper and correct antecedent basis throughout the claims.

Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance of claims 1, 3-22, and 25-27:  The prior art being US 2003/0234301 A1(Swan) and Grimm ‘795 did not teach or suggest a nozzle for dispensing specifically a nozzle comprising a nozzle housing comprising a top casing comprising a fluid inlet for treatment fluid to enter the nozzle housing, and a bottom casing comprising one or more fluid outlets for treatment fluid to exit the nozzle housing, the bottom casing removably coupled to the top casing, an insert assembly positioned internal the nozzle housing, the insert assembly comprising: one or more nozzle inserts configured to removably couple to the insert assembly, and a nozzle seal coupling the nozzle inserts to the bottom casing; and one or more seal bridges removably coupling the nozzle seal to the top casing, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 23 and 24:  The prior art being US 2003/0234301 A1(Swan) and Grimm ‘795 did not teach or suggest a nozzle for dispensing specifically a nozzle comprising a nozzle housing comprising a top casing comprising a fluid inlet for treatment fluid to enter the nozzle housing, and a bottom casing comprising one or more fluid outlets for treatment fluid to exit the nozzle housing, the bottom  together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 28:  The prior art being US 2003/0234301 A1(Swan) and Grimm ‘795 did not teach or suggest a treatment system for treating one or more plants in a field specifically a treatment system comprising a nozzle comprising a nozzle housing comprising a top casing comprising a fluid inlet for treatment fluid to enter the nozzle housing; and 8a bottom casing comprising one or more fluid outlets for treatment fluid to exit the nozzle housing, the bottom casing removably coupled to the top casing; an insert assembly positioned internal the nozzle housing, the insert assembly comprising one or more nozzle inserts configured to removably couple to the insert assembly, wherein each of the one or more nozzle inserts is configured to be dynamically interchangeable to determine characteristics of the treatment fluid sprayed by the farming machine, and a manifold assembly coupled to the nozzle by the valve assembly, the manifold assembly positioned relative to each of the one or more plants in the field such that treatment fluid exits the nozzle housing and sprays the one or more plants as the farming machine treats the one or more plants, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752